Citation Nr: 0103862	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  94-31 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected depression for the period January 26, 1990 
to July 1, 1999.  

2.  Entitlement to an evaluation in excess of 70 percent for 
service-connected depression since July 1, 1999.  

(The issue of entitlement to waiver of overpayment of 
Department of Veterans Affairs (VA) pension benefits in the 
calculated amount of $8,470.00, including whether the 
overpayment was properly created, will be the subject of a 
separate decision of the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


REMAND

The veteran had active service from August to October 1948, 
April 1950 to May 1953 and from March 1956 to March 1959.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  

By way of history, the veteran was first awarded service 
connection for psychoneurosis with anxiety reaction, 
effective March 1959, evaluated as 10 percent disabling.  
This rating continued until 1970, at which time his benefits 
were terminated pursuant to 38 CFR § 3.158(a), as his 
whereabouts were unknown.  

In a rating decision dated in October 1990, the RO issued a 
rating decision denying entitlement to pension benefits.  In 
the rating decision it was noted that the veteran's 
psychiatric disability had been evaluated as 10 percent 
disabling since March 1959.  The veteran was advised only 
that he had been denied entitlement to pension benefits.  In 
a statement received in December 1990, and styled a notice of 
disagreement, the veteran wrote that "I wish to appeal the 
decision to approve my claim for only 10% of service 
connected pension."

In January 1991, the RO reinstated the 10 percent evaluation 
effective January 26, 1990.  In a VA Form 9 received in March 
1991, the veteran wrote in part that "I have submitted 
evaluation of neurosis."  In April 1991, the RO issued a new 
rating decision regarding both pension and an increased 
rating.  The Board construes the March 1991, statement as a 
notice of disagreement with the 10 percent evaluation awarded 
in the January 1991 rating decision.  The Board thus, 
considers the current appeal to be a continuous prosecution 
of the claim for an increased evaluation for service-
connected depression since January 1990.  

By rating decision dated in January 2000, the RO granted 
TDIU.  In that decision, the RO also recharacterized the 
veteran's psychiatric disorder as major depressive disorder 
with dysthymia and increased the evaluation from 10 percent 
to 70 percent.  Although the increase represented a grant of 
benefits, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that a "decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
veteran has specifically expressed entitlement to a 100 
percent evaluation for his disability.  See also VAOPGCPREC 
6-99 (1999).  The Board will address the issue as one for an 
increased evaluation for major depressive disorder with 
dysthymia.  

It appears that the veteran may be claiming entitlement to 
service connection for broken heels, broken right ankle, 
broken ribs, broken tailbone, hearing loss visual impairment, 
sinus problems, hay fever, headaches, and a ruptured eardrum, 
although it is unclear.  These issues are referred to the RO 
for the appropriate action.  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475,§  3(a) 114 Stat. 2096, 2097-98 (2000)(to be codified at 
38 U.S.C.A. § 5103A.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

On VA examination in March 1995, the veteran reported that he 
had had treatment for depression in Alaska and British 
Columbia, as well as in St. Louis, Missouri, for "quite a 
while."  These records of treatment have not been associated 
with the claims folder.

On further review, the RO, by rating decision dated in March 
1995, denied entitlement to service connection for dyslexia 
and depression claimed as secondary to radiation exposure.  
The veteran timely filed a notice of disagreement in April 
1995.  38 C.F.R. §  20.201 (2000).  The RO did not provide 
the veteran a statement of the case on those issues (although 
the Board notes that service connection has been established 
for depression).  Manlincon v. West, 12 Vet. App. 238, 240-
241 (1999); 38 C.F.R. § 19.26 (2000).  

Accordingly, the case is REMANDED for the following:

1.  The RO should request the veteran to 
provide the names and addresses of any VA 
or private doctors who have provided 
treatment for depression, specifically 
any from St. Louis, Missouri, Alaska, or 
British Colombia, and again request the 
veteran to submit or identify any 
additional records of treatment for 
depression or any other mental disorder 
to date.  After securing the necessary 
releases, the RO should seek to obtain 
these records.  If the RO is unsuccessful 
in obtaining any records it should so 
advise the veteran.

2.  If additional relevant records are 
obtained, the veteran should be afforded 
an appropriate examination to evaluate 
his service connected psychiatric 
disability.  The examiner should be 
provided with the General Formula for 
Rating Mental Disorders, contained in 38 
C.F.R. § 4.130 (2000).  The examiner 
should review the claims folder before 
completing the examination report.  The 
examiner should report the veteran's 
global assessment of function score 
(GAF), and provide an opinion as to the 
degree of social and industrial 
impairment caused by the service 
connected psychiatric disability.  The 
examiner should also report whether the 
veteran's service-connected psychiatric 
disorder causes any of the symptoms 
listed in the General Rating Formula for 
Mental Disorders. 

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For 
further guidance on the processing of this 
case in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-
87 (November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied the veteran and the 
veteran's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

4.  The RO should provide the veteran a 
statement of the case on the issue of 
service connection for dyslexia secondary 
to radiation exposure and advise him of 
the necessary steps to perfect an appeal 
on that issue.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


